Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  December 23, 2019                                                                                 Bridget M. McCormack,
                                                                                                                   Chief Justice

  158995                                                                                                  David F. Viviano,
                                                                                                          Chief Justice Pro Tem

                                                                                                        Stephen J. Markman
                                                                                                             Brian K. Zahra
  PEOPLE OF THE STATE OF MICHIGAN,                                                                     Richard H. Bernstein
            Plaintiff-Appellee,                                                                        Elizabeth T. Clement
                                                                                                       Megan K. Cavanagh,
                                                                                                                        Justices
  v                                                                 SC: 158995
                                                                    COA: 345222
                                                                    Macomb CC: 2012-001868-FC
  STANLEY HERMAN,
             Defendant-Appellant.
  _________________________________________/

         On order of the Court, the application for leave to appeal the December 20, 2018
  order of the Court of Appeals is considered and, pursuant to MCR 7.305(H)(1), in lieu of
  granting leave to appeal, we VACATE the July 12, 2018 order of the Macomb Circuit
  Court denying the defendant’s motion for relief from judgment, and we REMAND this
  case to the trial court for reconsideration of that motion. The trial court’s order denied
  the motion by indicating with a check mark that “Defendant’s request is denied.” This
  order failed to “include a concise statement of the reasons for the denial,” as required by
  MCR 6.504(B)(2).




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           December 23, 2019
           b1216
                                                                               Clerk